Exhibit 10.2

Execution Version

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

This SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (this “Agreement”) is
entered into by and among Brock Morris (“Executive”) and Black Stone Natural
Resources Management Company, a Delaware corporation (the “Company”). Black
Stone Minerals GP, L.L.C., a Delaware limited liability company (the “General
Partner”), joins this Agreement for the limited purpose of agreeing to Sections
2, 3 and 13 below. The Company, the General Partner, and Executive are each
referred to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Executive was employed by the Company as Senior Vice President,
Engineering and Geology;

WHEREAS, Executive’s employment with the Company ended as of February 24, 2020
(the “Separation Date”), and the Company and the General Partner wish to provide
Executive with certain compensation and benefits, the receipt of which is
dependent upon Executive’s timely entry into (and non-revocation in the time
provided to do so of) this Agreement and compliance with the terms of Articles
III, IV and V of the Severance Agreement between Executive and the Company dated
May 6, 2015 (the “Severance Agreement”), as such Severance Agreement may be
amended pursuant to Section 2(f) and Section 2(g); and

WHEREAS, for the purposes of avoiding the uncertainty, expense, and burden
associated with any dispute, the Parties desire to settle any potential
disputes, including those that may arise by virtue of either the employment
relationship between Executive and the Company or the end of such employment
relationship.

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties hereby agree as
follows:

1. Separation from Employment. Executive’s employment with the Company ended as
of the Separation Date. As of the Separation Date, Executive was no longer
employed by the Company or any other Released Party (as defined below). As of
the Separation Date, Executive is deemed to have automatically resigned (a) as
an officer of the Company and each of its Affiliates (as defined in the
Severance Agreement), as applicable, and (b) from the board of managers, board
of directors, or similar governing body of each of the Company’s Affiliates (as
applicable) and any other corporation, limited liability company, or other
entity in which the Company or any of its Affiliates holds an equity interest or
with respect to which board (or similar governing body) Executive serves as the
designee or other representative of the Company or any of its Affiliates.



--------------------------------------------------------------------------------

2. Separation Benefits. Provided that Executive (x) executes this Agreement on
or after the Separation Date and prior to April 9, 2020, returns a copy of this
Agreement that has been executed by him to the Company so that it is received by
Steve Putman, Senior Vice President and General Counsel, 1001 Fannin Street,
Suite 2020, Houston, Texas 77002 (email: sputman@blackstoneminerals.com) no
later than 5:00 pm Houston, Texas time on April 9, 2020; (y) does not revoke his
acceptance of this Agreement pursuant to Section 9; and (z) remains in
compliance with the other terms and conditions set forth in this Agreement,
Executive shall receive the following consideration:

(a) The Company shall pay Executive $709,590.16 (the “Severance Payment”) in a
single lump sum cash payment after the date that is 60 days after the Separation
Date, but in no event later than the date that is 70 days after the Separation
Date.

(b) If Executive timely and properly elects to continue coverage for Executive
and Executive’s spouse and eligible dependents, if any, under the Company’s
group health plans pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) similar in the amounts and types of coverage provided by
the Company to Executive prior to the Separation Date, then for a period of 12
months following the Separation Date, the Company shall promptly reimburse
Executive on a monthly basis for the entire amount Executive pays to effect and
continue such coverage; provided, however, that Executive’s rights to such
reimbursements under this Section 2(b) shall terminate at the time Executive
becomes eligible to be covered under a group health plan sponsored by another
employer (and Executive shall immediately notify the Company in the event that
Executive becomes so eligible) and such coverage becomes effective (so long as
Executive elects such coverage upon his first opportunity to do so).
Notwithstanding anything in the preceding provisions of this Section 2(b) to the
contrary, the election of COBRA continuation coverage and the payment of any
premiums due with respect to such COBRA continuation coverage will remain
Executive’s sole responsibility, and the Company will assume no obligation for
payment of any such premiums relating to such COBRA continuation coverage.

(c) Pursuant to the terms of Executive’s Restricted Unit Award Grant Notice and
Restricted Unit Award Agreement dated February 20, 2018 and Restricted Unit
Award Grant Notice and Restricted Unit Award Agreement dated February 7, 2019
(collectively, the Restricted Unit Agreements”), the Forfeiture Restrictions (as
defined in the Restricted Unit Agreements) on the Applicable Restricted Units
(as defined in the Restricted Unit Agreements), which consist of 2,733 common
units (“Common Units”) in Black Stone Minerals, L.P., a Delaware limited
partnership (the “Partnership”), shall automatically lapse as of the last day of
the Release Revocation Period (as defined below) (such last day, the “Release
Revocation Expiration Date”) and the Applicable Restricted Units shall
immediately thereafter become Earned Units (as defined in the Restricted Unit
Agreements).

(d) Pursuant to the terms of Executive’s LTI Award Grant Notice and LTI Award
Agreement dated February 20, 2018 (the “2018 Performance Unit Agreement”), (i)
37,972 Performance Units (as defined in the 2018 Performance Unit Agreement)
shall become earned and will be settled in Common Units and (ii) in accordance
with Section 4 of the 2018 Performance Unit Agreement, additional Common Units
will be issued to Executive in settlement of the tandem DERs (as defined in the
2018 Performance Unit Agreement) relating to the Performance Units that have
become earned, in each case, as soon as administratively practicable following
the Release Revocation Expiration Date but in any event within 60 days following
the Release Revocation Expiration Date.

 

2



--------------------------------------------------------------------------------

(e) Pursuant to the terms of Executive’s LTI Award Grant Notice and LTI Award
Agreement dated February 7, 2019 (the “2019 Performance Unit Agreement” and
together with the Restricted Unit Agreements and the 2018 Performance Unit
Agreement, the “LTI Award Agreements”), (i) 19,369 Performance Units (as defined
in the 2019 Performance Unit Agreement) shall become earned and will be settled
in Common Units and (ii) in accordance with Section 4 of the 2019 Performance
Unit Agreement, additional Common Units will be issued to Executive in
settlement of the tandem DERs (as defined in the 2019 Performance Unit
Agreement) relating to the Performance Units that have become earned, in each
case, as soon as administratively practicable following the Release Revocation
Expiration Date but in any event within 60 days following the Release Revocation
Expiration Date.

(f) Effective as of the Release Revocation Expiration Date, the definition of
“Restricted Area” within the Severance Agreement shall be deemed modified so
that, as of such date, the term “Restricted Area” within the Severance Agreement
shall be interpreted and applied with respect to Executive to mean only that
geographic area within the red and blue dashed line boundaries labeled
“Available Development Areas” and “XTO Development Area” on the map attached
hereto as Exhibit A. For the avoidance of doubt, if Executive fails to comply
with the terms herein, including Section 3 below, this Section 2(f) shall be of
no force or effect and the “Restricted Area” as defined in the Severance
Agreement shall again have the meaning as in effect as of the Separation Date.

(g) Executive may prepare and, beginning on the Separation Date, share with
third parties a summary “track record” reflecting the performance of
acquisitions made during the term of Executive’s employment by the Company,
substantially in the form of Exhibit C to this Agreement (the “Form Track
Record”) or otherwise consistent with the conditions in this Section 2(g). The
track record (including the Form Track Record):

(i) will not contain Company data (or be based on Company data) beyond that used
to prepare the Form Track Record;

(ii) will not contain any material nonpublic information relating to the
Company;

(iii) will be labeled to make clear that (A) it was prepared by the Executive
and not the Company (B) the Company does not make any representation as to the
accuracy of the information presented.

Executive acknowledges and agrees that the consideration described in this
Section 2 represents the entirety of the amounts Executive is eligible to
receive as separation pay and benefits from the Company and any other Released
Party and that Executive was not entitled to such pay or benefits but for his
timely entry into (and non-revocation of his acceptance of) this Agreement and
compliance with the terms herein.

3. Post-Separation Consulting. Following the Separation Date, upon request from
the Company or the General Partner, Executive agrees to cooperate with and
assist the Company, the General Partner and their respective designees in order
to provide such information and assistance as the Company or the General Partner
may reasonably request from time to time, which cooperation and assistance may
include providing consultation and advice with respect to the duties that
Executive had performed for the Company and the General Partner and the
transition of such duties. The Company agrees that it will promptly reimburse
Executive for all pre-approved expenses incurred in connection with such
post-separation consulting.

 

3



--------------------------------------------------------------------------------

4. Release of Liability for Claims.

(a) For good and valuable consideration, including the consideration set forth
in Section 2 (and any portion thereof), Executive hereby forever releases,
discharges and acquits the Company, the Partnership, the General Partner, each
of the foregoing entities’ respective Affiliates (as defined in the Severance
Agreement), predecessors, successors, subsidiaries and benefit plans, and the
foregoing entities’ respective equity-holders, officers, directors, managers,
members, partners, employees, agents, representatives, and other affiliated
persons, and the Company’s and its Affiliates’ benefit plans (and the
fiduciaries and trustees of such plans) (collectively, the “Released Parties”),
from liability for, and Executive hereby waives, any and all claims, damages, or
causes of action of any kind related to Executive’s ownership of any interest in
the Partnership or any other Released Party, his employment with any Released
Party, the termination of such employment, and any other acts or omissions
related to any matter occurring on or prior to the date that Executive executes
this Agreement, including (i) any alleged violation through such time of:
(A) any federal, state or local anti-discrimination or anti-retaliation law,
regulation or ordinance, including the Age Discrimination in Employment Act of
1967 (including as amended by the Older Workers Benefit Protection Act), Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981
through 1988 of Title 42 of the United States Code and the Americans with
Disabilities Act of 1990, as amended; (B) the Employee Retirement Income
Security Act of 1974 (“ERISA”); (C) the Immigration Reform Control Act; (D) the
National Labor Relations Act; (E) the Occupational Safety and Health Act;
(F) the Family and Medical Leave Act of 1993; (G) the Texas Labor Code
(including the Texas Payday law, the Texas Anti-Retaliation Act, Chapter 21 of
the Texas Labor Code and the Texas Whistleblower Act; (H) any federal, state or
local wage and hour law; (I) any other local, state or federal law, regulation
or ordinance; or (J) any public policy, contract, tort, or common law claim;
(ii) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in or with respect to a Released Claim; (iii) any and all rights,
benefits or claims Executive may have under any employment contract (including
the Severance Agreement), incentive compensation plan or equity-based plan with
any Released Party (including the LTI Award Agreements) or to any ownership
interest in any Released Party; and (iv) any claim for compensation or benefits
of any kind not expressly set forth in this Agreement (collectively, the
“Released Claims”). This Agreement is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious. Rather, Executive
is simply agreeing that, in exchange for any consideration received by Executive
pursuant to Section 2, any and all potential claims of this nature that
Executive may have against the Released Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived. THIS RELEASE
INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS
OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED
PARTIES.

(b) For the avoidance of doubt, nothing in this Agreement releases Executive’s
rights to receive payments or benefits pursuant to Section 2 of this Agreement
(including Executive’s right to the Severance Payment and the rights set forth
in Section 2 with respect to the Restricted Unit Agreements, 2018 Performance
Unit Agreement and 2019 Performance Unit Agreement). Further, in no event shall
the Released Claims include (i) any claim that arises after

 

4



--------------------------------------------------------------------------------

the date that Executive signs this Agreement; (ii) any claim to vested benefits
under an employee benefit plan that is subject to ERISA; (iii) any claim
relating to the settlement of the performance units granted under Executive’s
LTI Award Grant Notice and LTI Award Agreement dated February 15, 2017; (iv) any
claim for the payment of Executive’s short-term incentive award for the 2019
calendar year; or (v) any claim for breach of, or otherwise arising out of, this
Agreement. Further notwithstanding this release of liability, nothing in this
Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in (or cooperating with) any investigation or proceeding
conducted by the EEOC or comparable state or local agency or cooperating in any
such investigation or proceeding; however, Executive understands and agrees that
Executive is waiving any and all rights to recover any monetary or personal
relief from a Released Party as a result of such EEOC or comparable state or
local agency or proceeding or subsequent legal actions. Further, nothing in this
Release or the Separation Agreement prohibits or restricts Executive from filing
a charge or complaint with, or cooperating in any investigation with, the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
or any other securities regulatory agency or authority (each, a “Government
Agency”). This Release does not limit Executive’s right to receive an award for
information provided to a Government Agency.

5. Representations and Warranties Regarding Claims. Executive represents and
warrants that, as of the time at which he signs this Agreement, he has not filed
or joined any claims, complaints, charges, or lawsuits against any of the
Released Parties with any governmental agency or with any state or federal court
or arbitrator for, or with respect to, a matter, claim, or incident that
occurred or arose out of one or more occurrences that took place on or prior to
the time at which Executive signs this Agreement. Executive further represents
and warrants that he has not made any assignment, sale, delivery, transfer or
conveyance of any rights Executive has asserted or may have against any of the
Released Parties with respect to any Released Claim.

6. Affirmation of Restrictive Covenants; Prohibited Period.

(a) Executive acknowledges and agrees that in connection with Executive’s
employment with the Company, Executive has obtained Confidential Information (as
defined in the Severance Agreement) and that Executive has continuing
obligations to the Company and each of its Affiliates pursuant to pursuant to
Articles III, IV and V of the Severance Agreement (as amended by Section 2(f)
and Section 2(g)). In entering into this Agreement, Executive acknowledges the
validity, binding effect and enforceability of Articles III, IV and V of the
Severance Agreement (as amended by Section 2(f), Section 2(g) and Section 6(b))
and expressly reaffirms Executive’s commitment to abide by such provisions of
the Severance Agreement. Notwithstanding the foregoing or the provisions of
Section 16, below, as further consideration for Executive’s entry into this
Agreement, the Company agrees that: (i) Executive’s obligation to return to the
Company documents and other materials constituting or reflecting Confidential
Information shall be limited to an obligation to return (and permanently delete
from Executive’s personal computers, as applicable) such materials constituting
or containing material, non-public information of or regarding the Company, the
General Partner, or any of their respective Affiliates that Executive is able to
locate or otherwise identify after a diligent search; (ii) in the event that
Executive wishes to use or otherwise disclose information or materials created
by them in the course of their Company employment that constitutes Confidential
Information (but does not

 

5



--------------------------------------------------------------------------------

constitute material, non-public information), then Executive may request
permission to use or disclose such information from the General Counsel of the
General Partner, and which permission shall not be unreasonably withheld; and
(iii) notwithstanding Section 5.2 of the Severance Agreement, Executive may
pursue business opportunities that Executive became aware of in the course of
Executive’s employment or affiliation with the Company or the General Partners
(the “Business Opportunities”) unless the Business Opportunities relates to
(including if such Business Opportunity involves any acreage within) the
Restricted Area and arises or otherwise occurs during the Prohibited Period (a
“Restricted Business Opportunity”). If Executive wishes to pursue a Restricted
Business Opportunity, then Executive may request permission to pursue such
opportunity from the General Counsel of the General Partner, and which
permission may be withheld, at the General Partner’s sole discretion, for any
reason or no reason at all.

(b) As a further incentive for the Company and the General Partner to enter into
this Agreement, and to further protect the Company’s and its Affiliates’ (as
defined in the Severance Agreement) legitimate business interests, including the
protection of Confidential Information and the preservation of their goodwill,
Employee and the Company agree that, effective as of the Release Revocation
Expiration Date, the definition of the term “Prohibited Period” within the
Severance Agreement shall be modified so that, as of the Release Revocation
Expiration Date, the term “Prohibited Period” within the Severance Agreement
shall be interpreted and applied to mean the following: “the period during which
Executive is employed by the Company or any of its Affiliates and continuing
until the date that is 24 months following the Date of Termination.”

(c) Notwithstanding the foregoing, nothing herein or in the Severance Agreement
will prohibit or restrict Executive from lawfully: (i) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by, any
governmental authority regarding a possible violation of any law;
(ii) responding to any inquiry or legal process directed to Executive from any
such governmental authority; (iii) testifying, participating or otherwise
assisting in any action or proceeding by any such governmental authority
relating to a possible violation of law; or (iv) making any other disclosures
that are protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (A) is made
(1) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (2) solely for the purpose of
reporting or investigating a suspected violation of law; (B) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal.

7. Covenant to Cooperate in Legal Proceedings. Executive agrees to cooperate in
good faith with and provide reasonable assistance to the Company, upon its
reasonable request, with respect to the defense or prosecution of any
litigation, investigation or other legal proceeding involving the Company or any
of its Affiliates.

 

6



--------------------------------------------------------------------------------

8. Executive’s Acknowledgments. By executing and delivering this Agreement,
Executive expressly acknowledges that:

(a) Executive has carefully read this Agreement;

(b) Executive has been given at least 45 days to review and consider this
Agreement. If Executive signs this Agreement before the expiration of 45 days
after Executive’s receipt of this Agreement, Executive has knowingly and
voluntarily waived any longer consideration period than the one provided to
Employee. No changes (whether material or immaterial) to this Agreement shall
restart the running of this 45 day period.

(c) Executive is receiving, pursuant to this Agreement, consideration in
addition to anything of value to which he is already entitled;

(d) Executive has been advised, and hereby is advised in writing, to discuss
this Agreement with an attorney of Executive’s choice and that Executive has had
an adequate opportunity to do so prior to executing this Agreement;

(e) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated
herein; and Executive is signing this Agreement knowingly, voluntarily and of
his own free will, and that Executive understands and agrees to each of the
terms of this Agreement;

(f) The only matters relied upon by Executive and causing Executive to sign this
Agreement are the provisions set forth in writing within the four corners of
this Agreement;

(g) No Released Party has provided any tax or legal advice regarding this
Agreement and he has had an adequate opportunity to receive sufficient tax and
legal advice from advisors of his own choosing such that he enters into this
Agreement with full understanding of the tax and legal implications thereof;

(h) Executive has been provided with, and attached to this Agreement as Exhibit
B is a listing of: (A) the job titles and ages of all employees selected for
participation in the exit incentive program or other employment termination
program pursuant to which Executive is being offered this Agreement; (B) the job
titles and ages of all employees in the same job classification or
organizational unit who were not selected for participation in the program; and
(C) information about the unit affected by the program, including any
eligibility factors for such program and any time limits applicable to such
program; and

(i) Executive has complied with all reporting requirements under Sections 13 and
16 of the Securities Exchange Act of 1934 with respect to transactions in
Company securities made on or before the Separation Date.

9. Revocation Right. Notwithstanding the initial effectiveness of this
Agreement, Executive may revoke the delivery (and therefore the effectiveness)
of this Agreement within the seven-day period beginning on the date Executive
executes this Agreement (such seven-day period being referred to herein as the
“Release Revocation Period”). To be effective, such revocation must be in
writing signed by Executive and must be delivered personally or by courier to
the Company to the Company so that it is received by Steve Putman, Senior Vice
President and General Counsel, 1001 Fannin Street, Suite 2020, Houston, Texas
77002 (email: sputman@blackstoneminerals.com) by 11:59 p.m., Houston, Texas
time, on the Release

 

7



--------------------------------------------------------------------------------

Revocation Expiration Date. If an effective revocation is delivered in the
foregoing manner and timeframe, the release of claims set forth in Section 4
will be of no force or effect, Executive will not receive the payments, benefits
or consideration set forth in Section 2, the provisions of Section 3 will be
null and void, and the remainder of this Agreement will remain in full force and
effect.

10. Governing Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas (other than Sections 2(c),
2(d) and 2(e), which shall be construed under and governed for all purposes by
the laws of the State of Delaware) without regard to the principles of conflicts
of law thereof.

11. Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

12. Amendment; Entire Agreement. This Agreement may not be changed orally but
only by an agreement in writing agreed to and signed by the Party to be charged.
This Agreement, with respect to the covenants referenced in Section 6, the
Severance Agreement, and with respect to Sections 2(c), 2(d) and 2(e), the LTI
Award Agreements constitute the entire agreement of the Parties with regard to
the subject matter hereof and supersede all prior and contemporaneous agreements
and understandings, oral or written, between Executive and any Released Party
with regard to the subject matter hereof.

13. Dispute Resolution. Any dispute, controversy or claim between Executive, on
the one hand, and the Company, the General Partner or any of their Affiliates
(as defined in the Severance Agreement), on the other hand, arising out of or
relating to this Agreement shall be subject to the dispute resolution provisions
set forth in Article VI of the Severance Agreement, which provisions are hereby
incorporated by reference. IN ENTERING INTO THIS AGREEMENT, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO JURY TRIAL.

14. Third-Party Beneficiaries. Executive expressly acknowledges and agrees that
each Released Party that is not a party to this Agreement shall be a third-party
beneficiary of Sections 3, 4, 6, 7 and 16 (to the extent such Sections reference
such Released Party), and entitled to enforce such provisions as if it were a
party hereto.

15. Further Assurances. Executive shall, and shall cause his Affiliates,
representatives and agents to, from time to time at the request of the Company
and without any additional consideration, furnish the Company with such further
information or assurances, execute and deliver such additional documents,
instruments and conveyances, and take such other actions and do such other
things, as may be reasonably necessary or desirable, as determined in the sole
discretion of the Company, to carry out the provisions of this Agreement.

16. Return of Property. Executive represents and warrants that, except as
previously approved by the Company or otherwise stated herein (including, but
not limited to, the provisions of Section 6(a), above), he has returned to the
Company all property belonging to the Company or any other Released Party,
including all computer files, electronically stored information,

 

8



--------------------------------------------------------------------------------

computers and other materials and items provided to him by the Company or any
other Released Party in the course of his employment and Executive further
represents and warrants that he has not maintained a copy of any such materials
or items in any form. The Parties expressly agree that Executive may keep his
Company-issued cellular phone.

17. Severability. Any term or provision of this Agreement (or part thereof) that
renders such term or provision (or part thereof) or any other term or provision
(or part thereof) hereof invalid or unenforceable in any respect shall be
severable and shall be modified or severed to the extent necessary to avoid
rendering such term or provision (or part thereof) invalid or unenforceable, and
such modification or severance shall be accomplished in the manner that most
nearly preserves the benefit of the Parties’ bargain hereunder.

18. Headings; References; Interpretation. The Section headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes. The words “hereof,” “herein” and “hereunder” and other compounds of
the word “here” shall refer to the entire Agreement and not to any particular
provision hereof. The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter. The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.” Unless the context
requires otherwise, all references herein to a law, agreement, instrument or
other document shall be deemed to refer to such law, agreement, instrument or
other document as amended, supplemented, modified and restated from time to time
to the extent permitted by the provisions thereof. Neither this Agreement nor
any uncertainty or ambiguity herein shall be construed against any Party,
whether under any rule of construction or otherwise. This Agreement has been
reviewed by each of the Parties and shall be construed and interpreted according
to the ordinary meaning of the words used so as to fairly accomplish the
purposes and intentions of the Parties.

19. Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments and issuances of Common Units made or to be made pursuant
to this Agreement (a) all federal, state, local and other taxes as may be
required pursuant to any law or governmental regulation or ruling and (b) any
deductions consented to in writing by Executive, including in accordance with
the terms of the LTI Award Agreements.

20. Section 409A.

(a) This Agreement and the benefits provided hereunder are intended be exempt
from, or compliant with, the requirements of Section 409A of the Internal
Revenue Code of 1986 and the Treasury regulations and other guidance issued
thereunder (collectively, “Section 409A”) and shall be construed and
administered in accordance with such intent. Each installment payment under this
Agreement shall be deemed and treated as a separate payment for purposes of
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the benefits provided under this Agreement are exempt from
the requirements of Section 409A and in no event shall the Company or any of its
Affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.

 

9



--------------------------------------------------------------------------------

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed this Agreement and the Company, the
Partnership and the General Partner have caused this Agreement to be executed by
their duly authorized officer as of the dates set forth below, effective for all
purposes as provided above.

 

EXECUTIVE

/s/ Brock Morris

Brock Morris Date: March 6, 2020 BLACK STONE NATURAL RESOURCES MANAGEMENT
COMPANY By:  

/s/ Steve Putman

Steve Putman, Senior Vice President, General Counsel and Secretary Date:
March 6, 2020 For the limited purpose of agreeing to Sections 2, 3 and 13: BLACK
STONE MINERALS GP, L.L.C. By:  

/s/ Steve Putman

Steve Putman, Senior Vice President, General Counsel and Secretary Date:
March 6, 2020

SIGNATURE PAGE TO

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g859129g0311182235725.jpg]

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

The following information concerning involuntary terminations accompanies the
Company’s Separation and Release Agreement (“Agreement”) and is provided to you
consistent with the federal Older Workers Benefit Protection Act.

Decisional Unit: The decisional unit is all Company employees; in other words,
all employees were eligible to be selected for this program.

Time Limits: You have 45 calendar days in which to sign and return the Agreement
to the Company, and may take as much or as little of that time as you wish. Once
the Agreement is signed and returned, you have seven (7) days to revoke the
Agreement as more fully described in the Agreement.

Set forth below are the job titles and ages (as of February 24, 2020) of all
individuals in the decisional unit who were selected for termination and offered
an Agreement:

 

Job Titles

   Age Senior VP, Business Development    43 Senior VP, Engineering & Geology   
56 File Room Coordinator    57 Senior Treasury Analyst    46 Manager, Joint
Interest Accounting    50 Assistant Controller    42 Team Lead, Financial
Accounting    57 Senior Accountant    53 Scanner    65 Lease Analyst    66
Senior Reservoir Engineer    38 Manager, GIS    57

Job Titles

   Age Manager, Reserves    38 Senior Reservoir Engineer    65 Senior Landman   
62 Senior Land Tech    67 Senior Landman    51 VP, Land and Legal    67 Senior
Geological Tech    62 Director, Exploration    59 Executive Assistant    68 Vice
President, Business Development    38 VP, Investor Relations    44   

 

 

Set forth below are the ages (as of February 24, 2020) of all individuals in the
decisional unit who were not selected for termination, and thus did not receive
an Agreement:

 

Job Titles

   Age  

CEO President Chairman

     68  

Senior VP, General Counsel & Secretary

     44  

President & Chief Financial Officer

     49  

Senior JIB Accountant

     45  

Manager, Treasury

     46  

Supervisor, Joint Interest Acct.

     60  

Senior Revenue Accountant

     57  

Senior JIB Accountant

     60  

Accounting Manager

     62  

JIB Accountant

     63  

Job Titles

   Age  

Senior Revenue Accountant

     32  

Vice President & Chief Accounting Officer

     49  

Senior Accountant

     31  

Senior Accounting Systems Analyst

     27  

Senior Revenue Accountant

     52  

Senior Revenue Accountant

     48  

Senior Revenue Accountant

     50  

Executive Assistant

     45  

Revenue Accountant II

     34  

Revenue Accountant II

     52  

 

 

EXHIBIT B



--------------------------------------------------------------------------------

Property Accountant

     32  

BA Analyst

     40  

Supervisor, Revenue Accounting

     50  

Revenue Accountant II

     67  

Revenue Accountant I

     29  

Senior JIB Accountant

     60  

Senior JIB Accountant

     35  

Senior Revenue Accountant

     41  

Senior Accountant

     34  

Revenue Accountant II

     43  

SEC Manager

     30  

Senior Systems Analyst

     29  

Revenue Accountant I

     42  

Supervisor, Revenue Accounting

     56  

Senior Revenue Accountant

     50  

Revenue Accountant I

     34  

Senior JIB Accountant

     51  

Revenue Accountant II

     63  

File Room Manager

     42  

Supervisor, Lease Records

     38  

Acquisitions Landman

     36  

Property/AFE Administrator

     36  

Lease Analyst

     58  

Administrative Assistant

     51  

Manager, Land Administration

     41  

Scanner

     61  

Senior Lease Analyst

     36  

Supervisor, Division Orders

     31  

Division Order Analyst

     42  

Senior Division Order Analyst

     30  

Division Order Analyst

     38  

Receptionist

     64  

Human Resources Specialist

     53  

Vice President, Human Resources

     42  

Director, Finance

     32  

Revenue Accountant I

     50  

Division Order Analyst

     33  

Division Order Analyst

     29  

Division Order Analyst

     49  

Division Order Analyst

     43  

Director Engineering

     39  

Senior Engineering Technologist

     47  

Senior Engineering Technologist

     42  

Senior Reservoir Engineer

     38  

Drilling Production Tech

     58  

Engineering Technologist

     37  

Senior Land Tech

     49  

Senior Landman

     36  

Land Tech

     33  

Senior Landman

     37  

Senior Landman & Legal

     39  

Landman

     35  

Land Tech

     33  

Administrative Assistant

     62  

Senior Geologist

     37  

Director, New Ventures

     40  

Business Development Analyst

     32  

Senior Business Development Analyst

     29  

Manager, Database Administration

     48  

Infrastructure Support Analyst

     38  

Manager, Infrastructure

     44  

IT Infrastructure Engineer

     39  

Senior Systems Analyst

     33  

Director, Information Technology

     49  

Senior Systems Analyst

     35  

Executive Assistant/Office Manager

     62  

Senior Financial Analyst

     34  

Financial Analyst

     24  

Senior GIS Analyst

     32  

Senior GIS Analyst

     30  

 

 

EXHIBIT B



--------------------------------------------------------------------------------

Track Record

 

     WA Inv Date      Init Inv     Realized CF      Fut Proj CF      Total Rev  
   IRR     DPI      MOIC      NTM CF      NTM Yield  

All Transactions

     May-14        (1,367,778 )      1,808,491        4,020,407        5,828,898
     15.6 %      1.3x        4.3x        200,243        14.6 % 

2010-2018 Incl ST

     Feb-16        (1,060,459 )      604,094        2,325,638        2,929,732
     13.6 %      0.6x        2.8x        137,166        12.9 % 

2004

                           

Diversified M&R Portfolio

     Jan-04        (45,900 )      161,485        98,953        260,438      17.7
%      3.5x        5.7x        6,452      14.1 % 

Diversified M&R Portfolio

     Jun-04        (176,395 )      1,042,912        1,595,816        2,638,728
     28.8 %      5.9x        15.0x        56,626      32.1 %    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

Total/Summary

     Apr-04        (222,295 )      1,204,397        1,694,769        2,899,166
     26.5 %      5.4x        13.0x        63,078      28.4 % 

2010-2014

                           

Diversified M&R Portfolio

     May-10        (62,624 )      73,635        69,647        143,282      11.4
%      1.2x        2.3x        3,742      6.0 % 

Diversified M&R w Permain component

     Nov-10        (9,261 )      27,989        16,795        44,784      38.3 % 
    3.0x        4.8x        1,447      15.6 % 

Karnes / DeWitt EFS

     Jun-11        (31,000 )      65,124        20,327        85,451      24.1
%      2.1x        2.8x        2,713      8.8 % 

Dimmit County EFS

     Oct-11        (5,094 )      5,961      6,556      12,517      12.6 %     
1.2x        2.5x        165      3.2 % 

Karnes / DeWitt EFS

     Dec-11        (26,206 )      62,708        56,188        118,896      28.1
%      2.4x        4.5x        7,484      28.6 % 

La Salle County EFS

     Apr-13        (72,000 )      62,177        60,440        122,617      9.0
%      0.9x        1.7x        4,602      6.4 % 

Dimmit County EFS

     Jun-13        (10,477 )      7,544      4,590      12,134      2.5 %     
0.7x        1.2x        481      4.6 % 

McMullen County EFS

     Sep-13        (30,621 )      11,583        19,434        31,016      0.1 % 
    0.4x        1.0x        1,365      4.5 % 

McMullen County EFS

     Oct-13        (12,263 )      5,863      11,764        17,626      4.5 %   
  0.5x        1.4x        687      5.6 % 

McMullen / Atascosa County EFS

     Jan-14        (11,850 )      5,881      11,247        17,128      4.8 %   
  0.5x        1.4x        530      4.5 % 

Misc M&R

     Mar-14        (2,258 )      1,825      2,085      3,910      8.5 %     
0.8x        1.7x        229      10.1 % 

Reagan County Midland

     Jul-14        (16,000 )      3,178      23,944        27,122      3.9 %   
  0.2x        1.7x        366      2.3 %    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

Total/Summary

     May-12        (289,655 )      333,467        303,017        636,484     
12.1 %      1.2x        2.2x        23,811      8.2 % 

2015-2018

                           

Marcellus/Utica

     Jun-15        (1,771 )      333      4,908      5,241      12.2 %      0.2x
       3.0x        208      11.7 % 

Midland Basin Various

     Jun-15        (14,656 )      3,640      70,353        73,993      14.2 %   
  0.2x        5.0x        1,447      9.9 % 

Midland County Midland Basin

     Jul-15        (7,767 )      1,377      12,387        13,763      4.6 %     
0.2x        1.8x        183      2.4 % 

Midland County Midland Basin

     Aug-15        (5,733 )      449      21,315        21,763      11.0 %     
0.1x        3.8x        90      1.6 % 

Midland County Midland Basin

     Sep-15        (3,386 )      1,240      13,479        14,719      21.5 %   
  0.4x        4.3x        1,989      58.7 % 

LaSalle EFS

     Sep-15        (9,187 )      9,742      24,134        33,876      27.6 %   
  1.1x        3.7x        2,360      25.7 % 

Midland Basin Various

     Sep-15        (20,009 )      7,644      44,868        52,513      10.5 %   
  0.4x        2.6x        2,847      14.2 % 

Northern Midland Basin ORRI

     Jan-16        (10,000 )      2,469      37,864        40,333      12.9 %   
  0.2x        4.0x        880      8.8 % 

Weld County DJ Basin

     Jun-16        (34,018 )      14,652        44,212        58,864      7.0 % 
    0.4x        1.7x        4,084      12.0 % 

Diversified M&R Portfolio

     Jun-16        (88,233 )      51,422        307,974        359,396      18.5
%      0.6x        4.1x        13,596      15.4 % 

Midland County Midland Basin

     Aug-16        (8,312 )      10,061        22,335        32,396      44.5 % 
    1.2x        3.9x        5,960      71.7 % 

Loving County Delaware

     Jan-17        (23,513 )      15,759        79,692        95,451      20.5
%      0.7x        4.1x        3,575      15.2 % 

Loving County Delaware

     Jan-17        (17,069 )      4,540      91,109        95,649      19.6 %   
  0.3x        5.6x        2,707      15.9 % 

Diversified M&R Portfolio

     Nov-17        (334,543 )      111,287        811,042        922,329     
14.5 %      0.3x        2.8x        52,535      15.7 % 

Midland County Midland Basin

     Mar-18        (22,569 )      1,774      81,254        83,028      15.5 %   
  0.1x        3.7x        2,211      9.8 %    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

Total/Summary

     Apr-17        (600,765 )      236,389        1,666,925        1,903,313   
  15.4 %      0.4x        3.2x        94,671      15.8 % 

Last 24 Months

                           

Ward County Delaware

     Jun-18        (14,579 )      N/A        41,735        41,735      10.2 %   
  N/A        2.9x        N/A        N/A  

Various Midland and Delaware Basins

     Jul-18        (10,803 )      N/A        29,784        29,784      14.5 %   
  N/A        2.8x        N/A        N/A  

Midland County Midland Basin

     Aug-18        (39,747 )      N/A        124,300        124,300      11.6 % 
    N/A        3.1x        N/A        N/A  

Reeves County Delaware Basin

     Aug-18        (7,200 )      N/A        19,334        19,334      16.3 %   
  N/A        2.7x        N/A        N/A  

Culberson County Delaware

     Feb-19        (8,611 )      N/A        29,392        29,392      13.3 %   
  N/A        3.4x        N/A        N/A  

Midland County Midland Basin

     May-19        (4,084 )      N/A        13,362        13,362      12.8 %   
  N/A        3.3x        N/A        N/A     

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

 

Total/Summary

     Aug-18        (85,024 )      N/A        257,906        257,906      12.3 % 
    N/A        3.0x        N/A        N/A  

Shelby Trough Core

     Jan-17        (63,728 )      29,826        155,955        185,780      23.2
%      0.5x        2.9x        18,683      29.3 % 

Shelby Trough Expansion

     Jun-18        (170,039 )      34,238        355,697        389,935      9.9
%      0.2x        2.3x        18,683      11.0 % 

Note: The track-record information provided here was not prepared by Black Stone
Minerals, L.P., and Black Stone Minerals, L.P. makes no representations as to
the accuracy of the information presented.

 

EXHIBIT C